DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/482,289 on June 16, 2022. Please note: Claims 1, 3-6, 8, 10 and 13-15 have been amended, and claim 7 has been canceled. Claims 1-6 and 8-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn since the amended claims, submitted on 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al. (US 20100328535 A1), hereinafter Okui, in view of Inoue et al. (US 20100328359 A1), hereinafter Inoue, and in further view of Takahashi et al. (US 20140015869 A1), hereinafter Takahashi.

Regarding Claim 1, Okui teaches:
	A display (FIG. 2), comprising: 
	a processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource); and 
	causing the processing resource to: 
		detect a luminance of pixels included on the display (See paragraph [0100], lines 6-11); 				detect the luminance of a sub-set of the pixels on the display exceed a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a sub-set of the pixels must also be above the predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a predetermined luminance threshold of a set of predetermined luminance thresholds (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes); and
	modify a screen brightness of the display by modifying a brightness of a backlight of the display (See paragraph [0092]) within a predetermined time (See paragraph [0108], last four lines) when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds the second predetermined luminance threshold (L2), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (See elements emphasized in italics):
	a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions, including:
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile, immediately subsequent to detecting the luminance of the sub-set of pixels exceeds the predetermined luminance threshold; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time, immediately subsequent to an elapse of the predetermined delay time.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	a processing resource (FIG. 1: 104; See paragraph [0093]); and 
	a memory resource (FIG. 1: 106) storing machine readable instructions to cause the processing resource (See paragraph [0095]) to:
		detect a luminance of pixels included on a display (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui) by including a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
	Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	cause the processing resource to:
		refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile, immediately subsequent to detecting the luminance of the sub-set of pixels exceeds the predetermined luminance threshold; and 
		modify the screen brightness of the display by modifying the brightness of the backlight of the display when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time, immediately subsequent to an elapse of the predetermined delay time.
However, in the same field of endeavor, adjusting backlight brightness (Takahashi, Abstract and paragraph [0001]), Takahashi teaches:
	cause a processing resource (FIG. 1: 200) to:
		detect a luminance of a sub-set of the pixels (See paragraph [0061]: a brightness of each of predetermined regions into which an image, corresponding to one (1) frame, is divided) on a display (FIG. 1: 500) exceed a predetermined luminance threshold included in a set of luminance thresholds (See paragraph [0087]: the Examiner is interpreting the target values as corresponding to a set of luminance thresholds. For example, if the target value is 10, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 9). Similarly, if the target value is 200, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 199));
		refrain from modifying a screen brightness for a predetermined delay time associated with the set of luminance thresholds (See FIG. 8: the suspension period is associated with the method in FIG. 8 and the associated set of luminance thresholds used in the method), immediately subsequent to detecting the luminance of the sub-set of pixels exceeds the predetermined luminance threshold (See paragraph [0139] and FIG. 8: the PWM signal is refrained from being modified during the second suspension period, immediately subsequent to detecting the luminance of the sub-set of pixels exceeds the predetermined luminance threshold); and
		modify the screen brightness of the display by modifying the brightness of the backlight of the display (See paragraph [0075], disclosing how the brightness of the backlight of the display is modified by the PWM signal) when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold after the predetermined delay time, immediately subsequent to an elapse of the predetermined delay time (See paragraph [0139] and FIG. 8: the PWM signal is modified when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold after the second suspension period (as shown by the PWM signal changing to 105), immediately subsequent to the second suspension period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Takahashi), associated with the predetermined luminance threshold. This modification would be achieved by including the suspension period taught by Takahashi in order to periodically detect the luminance of the pixels and modify the display brightness accordingly. Furthermore, because the predetermined delay time taught by Takahashi is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui are associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would reduce flicker in the screen at a transition from the driving time period to the suspension time period, while achieving low power consumption (See Takahashi, paragraph [0147]).

Regarding Claim 2, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Takahashi teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to detect the luminance of the pixels include instructions to cause the processing resource to calculate red, green, and blue (RGB) values of the pixels (RGBγ) included on the display (See Okui, paragraph [0097]).

Regarding Claim 3, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The display of claim 1, wherein the selected use profile includes a plurality of predetermined luminance thresholds including the predetermined luminance threshold and a second predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a plurality of predetermined luminance thresholds including the predetermined luminance threshold and a second predetermined luminance threshold (L1,  L2, L3, etc.); See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes). 

Regarding Claim 5, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Takahashi teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to modify the screen brightness of the display include instructions to turn a backlight of the display to a maximum brightness when the detected luminance of the pixels indicates a white screen (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), a backlight of the display is turned to a maximum brightness (light emission luminance level is 100%)).

Regarding Claim 6, Okui teaches:
	A processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource) to: 
	calculate red, green, and blue (RGB) values of pixels (RGBγ) included on a display (FIG. 2) (See paragraph [0097]); 
	detect a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); 
	determine when the luminance of a sub-set of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a sub-set of the pixels must also be above the predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes);
	detect the luminance of the sub-set of the pixels to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected the luminance of the pixels (APL) remains above the predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a sub-set of the pixels must also be above the predetermined luminance threshold (L1)); and
	modify a screen brightness of the display when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds the predetermined luminance threshold (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef).
	Okui does not explicitly teach (see elements emphasized in italics):
	A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to: 
	detect a luminance of the pixels included on the display using the RGB values of the pixels;
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold;
	detect the luminance of the sub-set of the pixels after the predetermined delay time to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold; and
	modify, immediately after the predetermined delay time, a screen brightness of the display when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold.
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	A non-transitory machine readable storage medium (FIG. 1: 106) having stored thereon machine readable instructions (See paragraph [0095]) to cause a processing resource (FIG. 1: 104; See paragraph [0093]) to:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing resource (as taught by Okui) by including a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
Okui contained a device which differed from the claimed device by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	cause the processing resource to: 
	refrain from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold;
	detect the luminance of the sub-set of the pixels after the predetermined delay time to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold; and
	modify, immediately after the predetermined delay time, a screen brightness of the display when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold.
However, in the same field of endeavor, adjusting backlight brightness (Takahashi, Abstract and paragraph [0001]), Takahashi teaches:
	cause a processing resource (FIG. 1: 200) to:
	determine when a luminance of a sub-set of the pixels (See paragraph [0061]: a brightness of each of predetermined regions into which an image, corresponding to one (1) frame, is divided) on a display (FIG. 1: 500) exceed a predetermined luminance threshold included in a set of luminance thresholds (See paragraph [0087]: the Examiner is interpreting the target values as corresponding to a set of luminance thresholds. For example, if the target value is 10, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 9). Similarly, if the target value is 200, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 199));
	refrain from modifying a screen brightness for a predetermined delay time associated with the set of luminance thresholds (See FIG. 8: the suspension period is associated with the method in FIG. 8 and the associated set of luminance thresholds used in the method) in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold (See paragraph [0139] and FIG. 8: the PWM signal is refrained from being modified during the second suspension period in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold (in response to determining the target value of 10), immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold); and
	modify, immediately after the predetermined delay time, the screen brightness of the display (See paragraph [0075], disclosing how the screen brightness of the display is modified by the PWM signal) when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0139] and FIG. 8: the PWM signal is modified when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold immediately after the second suspension period (as shown by the PWM signal changing to 105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Takahashi), associated with the predetermined luminance threshold. This modification would be achieved by including the suspension period taught by Takahashi in order to periodically detect the luminance of the pixels and modify the display brightness accordingly. Furthermore, because the predetermined delay time taught by Takahashi is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui are associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would reduce flicker in the screen at a transition from the driving time period to the suspension time period, while achieving low power consumption (See Takahashi, paragraph [0147]).

Regarding Claim 8, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Takahashi teaches:
	The medium of claim 6, comprising instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to cause the processing resource to modify the screen brightness of the display when the detected luminance of the sub-set of the pixels on the display exceeds a different (See Okui, paragraph [0346]: L1 and L2 can be changed compared to other image quality modes) predetermined luminance threshold (See Okui, paragraph [0102]; See Okui, FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds one of a plurality of different predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a different set of luminance thresholds associated with a different selectable use profile of the display (See Okui, paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 9, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The medium of claim 8, wherein the different selectable use profile that includes the different set of luminance thresholds utilize a reduced number of luminance thresholds compared to the selected use profile (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display); See also FIG. 17 and paragraph [0209]; Therefore, according to this example the different selectable use profile that includes the different set of luminance thresholds can utilize a reduced number of luminance thresholds (just L3) compared to the selected use profile (L1 and L2)).

Regarding Claim 10, Okui teaches:
	A method (See the below described method steps in relation to FIG. 2; See paragraph [0093]), comprising: 
	receiving, by a display (FIG. 2), a selection of a use profile of the display (See paragraph [0344]); 
	calculating, by the display, red, green, and blue (RGB) values (RGBγ) of pixels included on the display (See paragraph [0097]); 
	detecting, by the display, a luminance of the pixels (See paragraph [0100], lines 6-11); 
	determining, by the display, when the luminance of a sub-set of the pixels exceeds a predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected whether luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a sub-set of the pixels must also be above the predetermined luminance threshold (L1)) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes);
	detecting, by the display, the luminance of the sub-set of the pixels to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of predetermined luminance thresholds (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, it is detected the luminance of the pixels (APL) remains above the predetermined luminance threshold (L1). Furthermore, since the APL is an average of the luminance of all of the pixels on the display, at least a sub-set of the pixels must also be above the predetermined luminance threshold (L1)); and
	modifying, by a backlight of the display (See paragraph [0092]), a screen brightness of the display, when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds the predetermined luminance threshold (L1), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) for the selected use profile of the display (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display)).
	Okui does not explicitly teach (see elements emphasized in italics):
	detecting, by the display, a luminance of the pixels using the RGB values of the pixels;
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold;
	detecting, by the display, the luminance of the sub-set of the pixels after the predetermined delay time to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold; and
	modifying, by a backlight of the display, a screen brightness of the display, immediately after the predetermined delay time elapses, when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold.	
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Okui contained a process which differed from the claimed process by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the selected use profile in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold;
	detecting, by the display, the luminance of the sub-set of the pixels after the predetermined delay time to determine if the luminance of the sub-set of the pixels remains above the predetermined luminance threshold; and
	modifying, by a backlight of the display, a screen brightness of the display, immediately after the predetermined delay time elapses, when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold.	
However, in the same field of endeavor, adjusting backlight brightness (Takahashi, Abstract and paragraph [0001]), Takahashi teaches:
	Determining, by a display (See FIG. 1: 100), when a luminance of a sub-set of the pixels (See paragraph [0061]: a brightness of each of predetermined regions into which an image, corresponding to one (1) frame, is divided) exceed a predetermined luminance threshold included in a set of luminance thresholds (See paragraph [0087]: the Examiner is interpreting the target values as corresponding to a set of luminance thresholds. For example, if the target value is 10, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 9). Similarly, if the target value is 200, then it exceeds the threshold value for indicating a dark image (exceeds at brightness value of 199));
	refraining, by the display, from modifying a screen brightness for a predetermined delay time associated with the set of luminance thresholds (See FIG. 8: the suspension period is associated with the method in FIG. 8 and the associated set of luminance thresholds used in the method) in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold, immediately subsequent to determining when the luminance of the sub-set of pixels exceeds the predetermined luminance threshold (See paragraph [0139] and FIG. 8: the PWM signal is refrained from being modified during the second suspension period in response to determining the luminance of the sub-set of the pixels exceeded the predetermined luminance threshold (in response to determining the target value of 10), immediately subsequent to detecting the luminance of the sub-set of pixels exceeds the predetermined luminance threshold); and
	modifying, by a backlight of the display (See paragraph [0075], disclosing how the brightness of the backlight of the display is modified by the PWM signal), a screen brightness of the display, immediately after the predetermined delay time, when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold (See paragraph [0139] and FIG. 8: the PWM signal is modified when the detected luminance of the sub-set of the pixels exceeds the predetermined luminance threshold immediately after the second suspension period (as shown by the PWM signal changing to 105)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue) by including the claimed predetermined delay time (as taught by Takahashi), associated with the predetermined luminance threshold. This modification would be achieved by including the suspension period taught by Takahashi in order to periodically detect the luminance of the pixels and modify the display brightness accordingly. Furthermore, because the predetermined delay time taught by Takahashi is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui are associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile. Implementing the proposed modification would reduce flicker in the screen at a transition from the driving time period to the suspension time period, while achieving low power consumption (See Takahashi, paragraph [0147]).

Regarding Claim 11, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Takahashi teaches:
	The method of claim 10, wherein the method includes the predetermined delay time (As discussed above, as modified according to Takahashi, Okui in view of Inoue, and in further view of Takahashi teaches that because the predetermined delay time taught by Takahashi is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui is associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) that is based on a selection of a power saving profile (See Okui paragraph [0350]: a power saving mode corresponds to a power saving profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 12, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Takahashi teaches:
	The method of claim 10, wherein the method includes the predetermined delay time  (As discussed above, as modified according to Takahashi, Okui in view of Inoue, and in further view of Takahashi teaches that because the predetermined delay time taught by Takahashi is associated with the set of luminance thresholds, and the set of luminance thresholds taught by Okui is associated with a selected use profile, as combined, the predetermined delay time is associated with the selected use profile) being based on the selected use profile being an adaptive profile (See Okui, paragraphs [0345]-353], disclosing different modes, one of which corresponds to an adaptive profile. Therefore, the predetermined delay time is based on the selection).

Regarding Claim 13, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 10, wherein the method includes modifying the screen brightness of the display when the detected luminance of the sub-set of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds a threshold of a second set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a second set of predetermined luminance thresholds based on the selected profile being a progressive profile (See paragraph [0346]: a dynamic mode corresponds to a progressive profile).

Regarding Claim 14, Okui in view of Inoue, and in further view of Takahashi teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 13, wherein the method includes: 
	modifying the screen brightness of the display when the detected luminance of the sub-set of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the sub-set of the pixels (APL) exceeds a threshold of a third set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a third set of predetermined luminance thresholds based on the selected profile being a power save profile (See paragraph [0346]: a dynamic mode has different thresholds L1 and L2 compared to other image quality modes; See paragraph [0350]: therefore, the power saving mode, corresponding to a power save profile, will have a third set of predetermined luminance thresholds (L1,  L2, L3, etc.)); 
	wherein the third set of predetermined luminance thresholds includes a maximum luminance threshold that is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (See paragraph [0350]: the power saving mode has a maximum luminance threshold (BLRef fixed at 70%), which is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (for example, FIG. 20 shows 80% as a maximum luminance threshold)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, and in further view of Takahashi as applied to claim 1 above, and further in view of Kamada (US 20090244408 A1).

Regarding Claim 4, Okui in view of Inoue, and in further view of Takahashi does not explicitly teach:
	The display of claim 1, wherein the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of  the pixels indicates a black screen.
However, in the same field of endeavor, display apparatuses (Kamada, paragraph [0001]), Kamada teaches:
	turn a backlight of a display off when a detected luminance of pixels indicates a black screen (See paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue, and in further view of Takahashi) so the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the pixels indicates a black screen (as taught by Kamada). Doing so would reduce power consumption (See Kamada, paragraph [0064], last two lines).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, and in further view of Takahashi as applied to claim 10 above, and further in view of Zhang (US 20150379922 A1), hereinafter Zhang.

Regarding Claim 15, Okui in view of Inoue, and in further view of Takahashi does not explicitly teach:
	The method of claim 10, wherein the method includes determining, by the display, a new luminance threshold for a use profile of the display by: 
	detecting a luminance of the sub-set of the pixels included on the display based on a test pattern displayed on the display; and 
	determining the new luminance threshold based on the detected test pattern luminance of the sub-set of the pixels.
However, in the same field of endeavor, display devices (Zhang, paragraph [0001]), Zhang teaches:
	determining, by a display, a new luminance threshold for a use profile of the display (See paragraph [0029]: a target luminance value corresponds to a new luminance threshold for a use profile of the display; See paragraphs [0036] and [0037]: Mode I or Mode II correspond to a use profile) by: 
	detecting a luminance of pixels included on the display based on a test pattern displayed on the display (See paragraph [0029]: testing luminance values); and 
	determining the new luminance threshold based on the detected test pattern luminance of the pixels (See paragraph [0029]: the target luminance value is an average value obtained according to the testing luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue, and in further view of Takahashi) by including the claimed method steps (as taught by Zhang). Doing so would allow for high-quality luminance compensation to be achieved for each pixel (See Zhang, paragraph [0030], last five lines).

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are moot.
	Applicant argues (Remarks, pages 8-9) that Okui, Inoue, Hui and Zhang do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Takahashi has been introduced to render the amended claims obvious in combination with Okui and Inoue.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	YAMATO; Asahi (US-20160111047-A1): pertinent for its teaching of a method of modifying a backlight signal (See FIGS. 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692